ELECTRONIC RECORD
                                                                        1551-W

COA #       06-14-00017-CR                        OFFENSE:        37.09


            Shannon Blane Sessums v. The
STYLE:      state of Texas                        COUNTY:         Red River

COA DISPOSITION:        Affirmed                  TRIAL COURT:    6th District Court


DATE: 10/24/2014                    Publish: No   TC CASE #:      CR02060




                         IN THE COURT OF CRIMINAL APPEALS



           Shannon Blane Sessums v. The State
STYLE:     of Texas

          PRn se                      Petition
                                                       CCA#:

                                                       CCA Disposition:
                                                                         JSHH>
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
          ReTri/jaD                                    JUDGE:

DATE: _                                                SIGNED:                         PC:_
JUDGE:                                                 PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD